Citation Nr: 1752911	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bruxism.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming entitlement to an initial increased rating for his service-connected bruxism, currently rated at 0 percent disabling by analogy under Diagnostic Code 9905, 38 C.F.R. § 4.150.  The most recent VA examination of record is from December 2011.  Because this examination is almost six years old, and there is no contemporaneous evidence in the claims file, a remand for a new examination is necessary for the Board to adjudicate the issue of the current severity of this disability.   

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA dental treatment records from February 2011 forward.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Invite the Veteran to submit any outstanding private dental treatment records.

3.  Then schedule the Veteran for an updated VA dental examination to determine the current severity of his bruxism.   All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Sufficient information should be provided to rate the Veteran under all pertinent diagnostic codes, including testing of his temporomandibular articulation.  The findings must include active and passive range of motion studies, and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups. Functional limitations associated with his service-connected disability including during flare-ups should be described in detail.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).
 


